PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/683078
Filing Date: August 22, 2017
Appellant(s): Jean-Baptiste Leonelli et al.


__________________
Praveer K. Gupta, 

For Appellant


EXAMINER’S ANSWER






This is in response to the Appeal Brief filed 11/06/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Final Office Action dated 4/15/2020 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

In the Answer below, the Examiner uses the bold font to directly quote from the Appeal Brief. In addition, all the quotes below, are taken from the corresponding published applications.

The Examiner also noted that in the Final Office Action dated 4/15/2020, p.4, an inadvertent error occurred. In the rejection of Claims 1-4 and 8 under the 35 U.S.C. 103, the rejection heading was written as a rejection under the 35 U.S.C 102(a)(2). The obviousness rejection itself that follows KSR as well as a history of prosecution indicate that the intended statute should have been 35 U.S.C. 103.

General Overview of the Rejection under the 35 U.S.C. 103 
The Examiner rejected claims 1-4, 8, 22, and 23 as being unpatentable over Domke in view of Crist. 

The Examiner rejected claims 7, 10-16, 18, and 19 as being unpatentable over 

The Examiner further rejected claims 9, 17, and 20 as being unpatentable over Domke in view of Crist, in further view of either Lacroix (Claims 9 and 20), or Carter (Claim 17).  No specific arguments related to these claims are presented by the Appellants.

General Overview of the Arguments 
With regards to Claims 1-4, 8, 22, and 23, the Appellant argues (p.7) that DOMKE FAILS TO DISCLOSE THE FEATURES AGAINST WHICH IT IS CITED, AND THAT CRIST IS NON-ANALOGOUS.

With regards to Claims 7, 10-16, 18, and 19, the Appellant argues (p.7) that DOMKE AND RAMACHANDRAN FAIL TO DISCLOSE OR SUGGEST ALL CLAIMED FEATURES, AND RAMACHANDRAN IS NON-ANALOGOUS.

The rest of the arguments are similar with regards to other claims and corresponding other references that allegedly DO NOT NOT OVERCOME THE DEFICIENCIES OF DOMKE AND CRIST (p.23 and pp. 26-28).

(2) Response to Argument.

Regarding Claim 1, the Appellant argues (p.7-8):  It is through such inventive methods and systems that data from a large complex network of Internet of Things (loT) sensors and devices can be processed at a significantly faster rate while also efficiently managing such a large number of devices ([0017]-[0022]). Meanwhile, Domke (Abstract, FIG. 11) relates to a collaboration system 270 for analyzing data in a non-destructive testing (NDT) system, to enable the NDT inspector 276 using a mobile device 22 to collaborate with the NDT inspector 278 using a client computing device 274, via the cloud 24.
The Examiner respectfully submits that the alleged differences between the instant application and Domke are not reflected in the claims as recited. No features suggesting the IoT are present in the claims.
The Examiner further submits that it is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144 IV (The court held “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties.” 919 F.2d at 693, 16 USPQ2d at 1901).

Regarding Claim 1, the Appellant argues (p.8): Furthermore, Crist relates to stock exchange trading, and discloses techniques for authorizing a trading strategy algorithm. Crist does not disclose any sensors or actuators, or raw data, or an algorithm capable of processing raw data from sensors or actuators.

The Examiner’s response to the argument “Crist does not disclose any sensors or actuators, or raw data, or an algorithm capable of processing raw data from sensors or actuators” is that these argued deficiencies of Crist are already disclosed by the primary reference, Domke.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.

Regarding Claim 1, the Appellant argues (p.8-9): Domke and Crist do not teach or suggest “receiving, on the server, an algorithm” or “the algorithm is defined via a graphical user interface (GUI) on the user device”. 
… the Examiner’s position is that Domke’s “managing or using” data “in a particular way such as designating which data to share/use” discloses the claimed “algorithm,” and Domke’s “upload” of customized “algorithms” to the cloud 24 discloses the claimed “receiving, on the server, an algorithm.” The Appellant respectfully submits that such a rationale is erroneous for the following reasons.
First, for brevity, Domke’s customized “algorithms” uploaded to the cloud 24 is referred to as Algorithm 1, and the Examiner-defined steps of “managing or using” data “in a particular way such as designating which data to share/use” is referred to as Algorithm 2. To be logically consistent and sustainable, the Examiner’s position requires that the Algorithm 1 is the same as or comprises the Algorithm 2, because both such references allegedly disclose the claimed algorithm, which is received on the server.

Algorithm 1 is directed to analysis of data (e.g., applying filters on the data) …
On the other hand, Algorithm 2 is directed to designating which data to share or use for analysis, for example, by Algorithm 1 ([0129]). … Each algorithm has a different entity it acts on, different entity which performs the algorithm, and different output. A person having ordinary skill in the art would not mistake the Examiner-defined Algorithm 2 of selecting data manually on a device, with the Domke’s Algorithm 1 for analyzing data selected by Algorithm 2. Neither does Domke disclose, nor does the Examiner present any evidence that Algorithm 2 is the same as or comprised in Algorithm 1.
The Examiner respectfully disagrees.
Following the above Appellant’s definitions of the algorithms, at least one of these two algorithms would satisfy the argued feature of “receiving on the server, an algorithm …” 
For example, with regards to “Algorithm 1”, Domke discloses the user interface defining an algorithm on the mobile device such as an algorithm designating which data is to be shared (the application may receive an input at an icon or image depicted on a 
In another example, with regards to “Algorithm 2”, Domke discloses that “the NDT inspector 278 (implying using a GUI, as discussed above, emphasis added) may indicate to the application one or more algorithms in which to process the raw data using the cloud 24” [0135]).
As previously indicated, the Examiner relied on a broad reasonable interpretation (BRI) of the word “algorithm” as managing or using data in a particular way such as designating which data to share/use, in this case.  Such interpretation fits Webster-Merriam Dictionary (broadly: a step-by-step procedure for solving a problem or accomplishing some end).
In addition, the secondary reference, Crist also discloses “receiving on the server, an algorithm …” (At block 323d, the client device 112 uploads at least the trading algorithm and/or programming code associated with the trading algorithm … to the server device 122 (arrow 324d) [0124]).

Regarding Claim 1, the Appellant argues (p.10-11): Second, Domke [0086]) teaches that “the application may receive an input at an icon or image depicted on a graphical user interface (GUI) via an input device (e.g., pointing device, keyboard) on the mobile device 22 such that the input may designate the data to be shared.” While [0086] teaches receiving an input (e.g. by a person) indicating data designated to be shared (Algorithm 2), contrary to the Examiner’s allegation (AA, Page 4), there is no disclosure in [0086] of an algorithm (the Algorithm 1, that is uploaded to the cloud 24) being defined on the mobile device 22. Therefore, Domke fails to disclose or suggest that the “algorithm is defined via a graphical user interface (GUI) on the user device.”
The Examiner submits that as discussed in the FOA as well as the Answer above, Domke discloses that “algorithm is defined via a graphical user interface (GUI)”.
As indicated previously, a full disclosure of the entire limitation that includes the feature “on the user device” is disclosed by the combination of the references as modified and applied.
With reference to the “AA, page 4” and [0086] of Domke, the Examiner already discussed the alleged absence of the “algorithm” in the response above.  

Regarding Claim 1, the Appellant argues (p.11): Third, the Examiner alleges (FOA, Page 5) that Domke’s mobile 22 discloses the claimed user device. The Examiner also admits that in Domke ([0136]), algorithms (Algorithm 1) are uploaded to the cloud 24 by a developer of the application of the mobile device 22, a developer of the cloud application, a third-party developer, of the like. There is no direction in Domke that a developer of an application of the mobile device 22, the cloud 24 or a third-party developer would use the mobile device 22, used by the NDT inspector 276, for developing such algorithms (Algorithm 1), or upload such algorithms from the mobile device 22 to the cloud 24. To the contrary, a person having ordinary skill in the art would reasonably understand from Domke that design and upload of algorithms (Algorithm 1) to the cloud 24 is performed using a device of the developer, and not the device used by the NDT inspector, viz., the mobile device 22. At the very least, there is neither any teaching nor any suggestion in Domke that the Algorithm 1 is defined on the mobile device 22. Therefore, Domke’s mobile device 22 fails to disclose or suggest the claimed “user device” or that “the algorithm is defined via a graphical user interface (GUI) on the user device,” as recited in claim 1.
With regards to Domke and examiner’s alleged admission (“Examiner also admits that in Domke ([0136]), algorithms (Algorithm 1) are uploaded to the cloud 24 by a developer of the application of the mobile device 22, a developer of the cloud application, a third-party developer, of the like”), the Examiner submits that the referenced quote from Domke (“Algorithm 2”) was among other quotes related to another algorithm, “Algorithm 1”, such as a quote from [0086].  This issue is already addressed above by Examiner such that either of the algorithms satisfies the claim.
The Examiner also notes that the Appellants rely only on the primary reference disclosure in this argument.  However, as already discussed above, the combination of the references is used to address the argued limitation.

Regarding Claim 1, the Appellant argues (p.12-14): Domke’s “designating data or type of data” does not disclose the claimed file definition … The Specification ([0018]) defines claimed “file definition” as an entity via which “conversion specifications” are defined. The “conversion specifications” “are algorithms for converting raw data via one or more formulae to processed data or vice versa” ([0017]) … The Examiner alleges (AA, Page 4) that Domke ([0071]) discloses the claimed file definition … Such designation of data, by itself, does not disclose that an algorithm is defined via such selection, or via data indicated by such selection. Therefore, Domke ([0071], [0086]) fails to disclose that “the algorithm is defined via a file definition selected at the GUI,” as recited in claim 1.
Firstly, the Examiner submits that the argument is not warranted as the claim does not require addressing “the algorithm is defined via a file definition selected at the GUI”. This argued feature is claimed as an alternative to “the algorithm is defined via a graphical user interface”. 
Secondly, the reference to the Specification (as opposed to the claim) does not explain why the Examiner position in the AA would be unreasonable. Domke discloses selecting different types of data to be shared and thus affecting the algorithm to be send (shared) with the server (cloud) (the mobile device operator 28 may select data or a type of data that will be shared [0071]). The claim does not require “a file definition” to be “conversion specifications”.  Under the BRI, a “data” or “a type of data” broadly fits the recited “file definition”. According to MPEP 2145, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”.
Thirdly, the Examiner notes that the FOA does not rely on addressing this feature which was discussed in the AA as an option to demonstrate that under the BRI, even this alternative feature could be found in Domke.

Claim 1, the Appellant argues (p.15): Domke and Crist does not disclose or suggest “receiving, on a server, raw data from at least one of a sensor or an actuator” … nowhere does Domke teach or suggest that the raw data is received on the server “from at least one of a sensor or an actuator,” as recited in claim 1. … Domke defines “raw data” as “ultrasound data, eddy current inspection data, radiography data, image data, video data, audio data, or any combination thereof which are generated by various sensors having processors and memory, well-capable of converting voltage readings to quantities tangible or comprehensible to persons… Domke’s “raw data” is tangible and comprehensible, and not the claimed “raw data,” such as voltage data that needs conversion to be tangible/comprehensible … Second, while Domke uses the term “raw data” selectively, nowhere does Domke define “raw data” as different from “data” used otherwise. Nowhere does Domke define “raw data” as raw sensor data that needs to be converted to tangible data, for example, voltage data that needs to be converted by the application on the cloud 24, such that it becomes tangible to a person … Further, even if the claimed “raw data” is interpreted under Broadest Reasonable Interpretation standards, to be consistent with the Specification (MPEP §2111.01(1)), it is required that “raw data” is interpreted to be unprocessed sensor or actuator data, that is, voltage readings [0024], [0025]) that are not tangible or comprehensible to a user.
The Examiner respectfully disagrees.
According to the instant application, “Sensors first generate unprocessed or raw data, which is then processed for a meaningful interpretation, for example for a user 
Similarly, the raw (unprocessed) data in Domke that “are not tangible or comprehensible to a user” may be communicated to the cloud for processing before being sent to the mobile device as “tangible data” (By employing servers and/or services in the cloud 24 to analyze data, the NDT inspector 276 and/or the NDT inspector 278 may analyze data captured by NDT inspection devices 12 using the processing capabilities of the cloud 24, as opposed to the processing capabilities of a local machine such as the mobile device 22 or the client-side computing device 274 … After acquiring the data, the mobile device 22 may automatically send the data to the cloud 24, which may be executing one or more customized algorithms on the data. After executing the algorithms, the cloud 24 may return the results or the analyzed data back to the mobile device 22 using the collaboration system 220 [0130]).
A further example of using raw data that are collected from sensors and are not tangible before corresponding processing:  “In yet another embodiment, a non-transitory computer readable medium may include instructions that may receive signals from one or more inspection sensors as raw data, transmit the raw data at a first time to one or more computing devices for a data analysis, and receive the data analysis from the one or more computing devices at a second time” [0007].  
Please note that the above “computing devices” also include cloud 24 as shown by communication lines between the sensors and the cloud in Figs. 3 and 4 that demonstrate transmission of raw data for a cloud-based processing.
The Examiner also notes that in view of the instant application, the “unprocessed data” may also include additional processing of raw data as discussed in [0017]: “Apart 

Regarding Claim 1, the Appellant argues (p.17-22): Crist is non-analogous and unavailable in an obviousness rejection. 
“Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” (In re Klein, No. 10-1411 (Fed. Cir. June 6, 2011), citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).). The Court determined in Klein that the prior art references cited were in separate fields of endeavor and were not analogous because, although pertinent to some aspect of the stated problem, none of them were pertinent to the entire problem being solved …
… Here, the problem faced by the inventor(s) was the deployment of field programmable gate arrays (FPGAs) and other controller devices (e.g. microcontroller or microprocessor based) (Appellant’s Specification, [0003]) for Internet of Things (loT) applications, programming thereof and updating of such programming … By contrast, Crist relates to stock exchange trading ... Thus, they are clearly in separate fields of endeavor which was not contested by the Examiner.
…the problem faced by the inventors is clearly identified in the Appellant’s Specification, and nowhere does the Appellant’s Specification reflects, either explicitly or implicitly, an upload of an algorithm from a user device to a server, as a problem with which the inventors were concerned …
Second, Crist would not have logically commended itself to the inventor's attention in considering their problem, as outlined above, which is relevant to the analysis under the reasonably pertinent prong according to MPEP §2141. A person skilled in programming loT devices, such as the inventors, would have expressly different concerns from those of Crist. As such, deployments of loT devices are in vastly different technical environments compared to that of a stock market…
Third, the Examiner’s analysis did not assign any weight to similarities and differences in structure and function of Crist versus claim 1, as prescribed by MPEP §2141 …The structure and functionality of Crist lacks any similarity to claim 1. For example, Crist has no structure or function equivalent to claimed sensors/actuators, or to claimed raw data, and does not disclose that Crists server device 122 receives any raw data from a sensor/actuator. Therefore, the Examiner failed to establish that Crist would have logically commended itself to the inventor's attention in considering his problem.
The Examiner disagrees that Crist is non-analogous prior art to the claimed invention following the MPEP 2143.1. A. Example 7: “… KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530.  
Crist is "reasonably pertinent" to the problem faced by the inventor such as receiving, on the server, an algorithm (that is uploaded) from a user device. Solving this 
An inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem perceived by Examiner as a technical ability to upload an algorithm from a user device to a server that is solved and would be useful in multiple art application/technologies. This ability would not depend on a particular application such as in “programming loT devices”, “deployment of field programmable gate arrays”, etc.
In fact, the primary reference, Domke, that is not concerned with “programming loT devices”, nevertheless, discloses uploading the algorithm to a server.  Here, the Examiner notes that the Appellants never argued that Domke is a non-analogous art.
The Appellants’ comments are solely based on the Specification content while the argued features related to “programming loT devices”, “deployment of field programmable gate arrays”, etc. are not claimed.  According to MPEP 2141.01(a): (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212, emphasis added. 
The Examiner did not “assign any weight to similarities and differences in structure and function of Crist” because the primary reference, Domke, already addresses the limitations related to “sensors or actuators, or raw data, which may be received on the server device 122, or an algorithm capable of processing raw data from sensors or actuators” absent in Crist as argued.  One cannot show nonobviousness by 
Regarding Claims 7, 10-16, 18, and 19, the Appellant argues (p.23-35): THE EXAMINER ERRED IN REJECTING CLAIMS 7, 10-16, 18, AND 19 UNDER 35 U.S.C. §103 AS BEING UNPATENTABLE OVER DOMKE, CRIST, RAMACHANDRAN, MOSKOVICH BECAUSE DOMKE AND RAMACHANDRAN FAIL TO DISCLOSE OR SUGGEST ALL CLAIMED FEATURES, AND RAMACHANDRAN IS NON-ANALOGOUS …
Ramachandran relates to usage-based licensing servers, and generating metrics such as reports, invoices from such usage data (Abstract) ... Such raw usage data does not disclose the claimed raw data from generated by sensors, for example, and therefore, Ramachandran fails to disclose “converting the raw data according to a pre-defined conversion formula,” as recited in claim 1. Moreover, Ramachandran is in a field of endeavor different from the claimed invention. Further, Ramachandran is not reasonably pertinent to the problem faced by the inventor, for example, as outlined in Section I, sub-section E, discussed above. Therefore, Ramachandran is non-analogous and unavailable in an obviousness rejection.
The Examiner respectfully disagrees. 
The claims are rejected based on a combination of the references, where: 
Domke discloses the claimed raw data as discussed in this Answer above;
Ramachandran explicitly discloses converting data according to a pre-
Moskovich discloses a pre-defined conversion formula using GUI.
With regards to the non-analogous art argument about Ramachandran, the Examiner disagrees, and refers the Appellants to his response to a similar argument about Crist (Section I, sub-section E of this Appeal Brief). Similarly, in this (Ramachandran) case, an inventor seeking to solve the identified problem of converting data according to a pre-defined conversion formula would have looked to/at this reference in an attempt to find a solution to a problem of a technical ability to convert raw (usage) data into a (another) metric according to a pre-defined conversion formula. This ability would not depend on a particular application of which type of data to convert.
Ramachandran summarizes the benefits of such conversion: “… additional processing to convert metric data to CSU data which summarizes the metric data at a higher level of abstraction. This CSU data can be used to generate invoices or usage reports for some customers who do not want all the detail the metrics provide, Ramachandran [0012]).
This is very similar and, therefore, pertinent, to the instant inventor’s concern:  “The server converts the raw data into processed data that is comprehensible in the context of a desired use (instant application [0016])”.


Appellant’s arguments related to other claims are same or similar to the arguments discussed above and are responded to by the Examiner using the same reasons as discussed above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:

/STEPHEN D MEIER/           Supervisory Patent Examiner, Art Unit 2863                                                                                                                                                                                             
/DANIEL J WU/           RQAS, OPQA                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.